The opinion of the court was delivered by
Garrison, J.
Plaintiff in certiorari seeks to set aside the judgment rendered against him in the Court of Common .Pleas of the county of Somerset, upon an appeal from a judgment in the court for the trial of small causes. The reasons filed in this court as the grounds upon which the prosecutor of this writ rests his right to have the judgment of the Pleas reversed, go solely to the sufficiency of the proof of the various questions of fact involved, all of which appear to have been heard and passed upon by the trial court. There is *502nothing before this court to rebut the presumption of the propriety of the decision reached at the trial. In regard to one-item alone does the return speak with any particularity, and there it is only to give 'some excerpts from the- testimony of the plaintiff below,; but there is nothing to show that this is-the sole evidence upon which the judgment below was rested. Even as to this testimony the judges say, in their return, that-it is not fully given.
It is not the province of this court to retry causes upon certiorari upon statements contained in the return of portions of the testimony taken below. All intendments will be taken-in favor of, not against, the record. Roston v. Morris, 1 Dutcher 173. There is, in the return now before us, nothing-to enable us to say that the judgment below was erroneous.. Indeed, the return is not such that this court can sit intelligently upon the proceedings review of which is sought. Where a party removes a record into this court for the purpose of reversing a judgment rendered below in a civil cause, it must appear, by a state of the case, by competent testimony,, or upon the face of the return, that such judgment was rendered contrary to law. ' It is not enough to raise doubts, the-error must be made manifest to work a reversal. Westcott v. Danzenbaker, 1 Halst. 132.
Let the judgment be affirmed.